                Case 3:09-cr-08073-SPL Document 158 Filed 03/10/20 Page 1 of 2



1    Timothy Davis Rogers, Esq.
     Rogers Legal Group, PLC
2    P.O. Box 182
     Queen Creek, Arizona 85142
3    State Bar No. 025722
     Timothy.rogerslg@gmail.com
4    (480) 414-3470
5    Attorney for Defendant
6
                           IN THE UNITED STATES DISTRICT COURT
7
                                 FOR THE DISTRICT OF ARIZONA
8
      United States of America,                   )
9                                                 )    CR-09-08073-PHX-SPL
                                     Plaintiff,   )
10
                                                  )
11    v.                                          )    SECOND MOTION TO
                                                  )    CONTINUE FINAL
12                                                )    DISPOSITION HEARING
                                                  )
13    Nathan Brooks Manuelito,                    )
                                                  )    (Defendant in custody)
14                                   Defendant.   )
15
            COMES NOW the defendant, Nathan Brooks Manuelito, by and through counsel
16
     undersigned, and hereby respectfully moves the Court to continue the Final Disposition
17
18   Hearing currently set for March 30, 2020, for 60 days for the reason that counsel was just
19
     recently appointed in this case on February 24, 2020 and needs more time to further prepare
20
     for disposition in this case.
21
22          Counsel has contacted AUSA Anthony Church in this matter and he does not object
23   to this request for a continuance.
24
            Excludable delay under will occur as a result of this motion or of an order based
25
26   thereon.
27   ///
28
                                                  1
             Case 3:09-cr-08073-SPL Document 158 Filed 03/10/20 Page 2 of 2




1          RESPECTFULLY SUBMITTED this 10th day of March, 2020.

2
                                                    ROGERS LEGAL GROUP, PLC
3
4
5                                                   s/Timothy D. Rogers
6
                                                    Timothy D. Rogers, Esq.
                                                    Attorney for Defendant
7
8
9
10
11
12
13
14
     Copy of the foregoing filed on March 10, 2020, to:
15
16   CLERK’S OFFICE
     United States District Court
17
     Sandra Day O’Connor Courthouse
18   401 W. Washington
     Phoenix, Arizona 85003
19
20   UNITED STATES ATTORNEY’S OFFICE
     Jillian Besancon
21
     Assistant U.S. Attorney
22   Two Renaissance Square
     40 N. Central Avenue, Suite 1200
23
     Phoenix, Arizona 85004-4408
24
25
     By: s/Timothy D. Rogers
26
27
28
                                               2
